DETAILED ACTION
Election
Applicants’ election of invention I and the following in their response of March 26, 2021 is acknowledged.  
1)	SEQ IN NO: 1 in claim 2;
2)	"iv) the N- terminus of the peptide has a fluorophore and the quencher is linked to the amine group of a lysine or arginine" noted at page 4 of the Office Action;
3) 	"(ii) the probe emits fluorescence by active caspase-1 through an inflammation response (claim 4)" noted at page 4 of the Office Action;
4)	Cy5.5 in claim 5;
5)	BHQ3 in claim 6;
6)	"(ii) the probe is cleaved by the active caspase-1 enzyme expressed specifically in an inflammatory cell (claim 7)" noted at page 4 of the Office Action;
7) 	"(i) the probe does not comprise a drug or a nanoparticle" noted at page 4 of the Office Action; and
8) 	"(ii) the probe is for diagnosing one or more diseases (claim 9)" noted at page 4 of the Office Action, and 
- as to the disease, "dementia" in claim 9 is selected.

The elected invention is directed to the probe set forth by SEQ ID NO:  1 having the fluorophore Cy5.5 at the N-terminus and BHQ3 linked to the amine group of the lysine at the C-terminus, said probe not comprising a drug or a nanoparticle, wherein the probe is cleaved by the active caspase-1 enzyme, expressed specifically in an inflammatory cell, thereby emitting fluorescence by active caspase-1 due to an inflammation response, said probe having utility for diagnosing dementia.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01).  The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1-12, filed September 12, 2019 are pending.  Claims 8 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1-7 and 9-11, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for the instant claims is September 12, 2019, the filing date of the instant application, which disclosed the recited subject matter.  It is acknowledged that applicants claim the benefit of the foreign application REPUBLIC OF KOREA 10-2018-0109757 filed September 13, 2018.  Neither said application nor an English translation has been filed herein.
AIA -First Inventor to File Status
Based on the effective filing date of September 12, 2019, the present application is being examined under the AIA , first to file provisions.
Specification-Objections
	The specification is objected to for disclosing sequences that are not identified by a sequence identifier number (SEQ ID NO: ).  The sequence rules embrace all nucleotide sequences with ten or more bases and all amino acid sequences with four or more amino acids.  Said sequences must be disclosed in a sequence listing and identified by a specific SEQ ID NO: (MPEP 2421.02).  37 CFR 1.821(d) requires the use of the assigned sequence identifier number in all instances where the description or claims of a patent application discuss sequences, regardless of whether a given sequence is also embedded in the text of the description or claims of an application. Applicant is required to check the disclosure completely and to make corrections to identify all of the sequences disclosed therein by sequence identifier numbers.
Claims-Objections
Claim 11 is redundant with claim 101.  Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrase “a fluorophore (b) and a quencher (c) are bound to both ends of a polypeptide” renders the claim indefinite.  It is unclear whether said phrase means (i) both ends of the polypeptide have both a fluorophore and a quencher (the plain meaning) or (ii) a fluorophore is bound to one end of the polypeptide and a quencher is bound to the other end.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (ii) a fluorophore is bound to one end of the polypeptide and a quencher is bound to the other end.
For claim 1, the phrase “cleaved specifically” renders the claim indefinite.  It is unclear whether said phrase means (i) cleaved by caspase-1 but not by any other protease, (ii) cleaved by caspase-1 but not by other, specific protease(s), or (iii) cleavage by caspase-1 is better than cleavage by other proteases.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (iii) cleavage by caspase-1 is better than cleavage by other proteases.
For claim 4, the phrase “emits fluorescence by active caspase-1 through an inflammation response” renders the claim indefinite.  This phrase makes no sense.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of 


examination, it is assumed that the phrase means the probe emits fluorescence when cleaved by caspase-1 activated by inflammation.
For claim 7, the phrase “caspase-1 enzyme expressed specifically in an inflammatory cell,” renders the claim indefinite.  It is unclear whether said phrase means (i) caspase-1 is expressed only in inflammatory cells, (ii) caspase-1 expression in inflammatory cells is higher than in all other cells, or (iii) caspase-1 expression in inflammatory cell is higher than in other, specific cells.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (ii) caspase-1 expression in inflammatory cells is higher than in all other cells
For claim 9, the phrase “for diagnosing one or more disease selected from a group consisting of squamous cell carcinoma … osteoarthritis and rheumatoid arthritis” renders the claim indefinite.  It is unclear whether said phrase (i) provides any additional structural or functional limitation to the probe per se or (ii) is only an intended use, which does not further limit the structure or the function of the probe per se.  For purposes of examination, it is assumed that said phrase (ii) is only an intended use, which does not further limit the structure or the function of the probe per se (MPEP 2111.02).
Claim 9 is rendered indefinite for improper antecedent usage as follows.
For claim 9, the phrase ‘selected from a group consisting of’ should be corrected to ‘selected from the group consisting of’.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 112-Fourth Paragraph/AIA (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation 

Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  In reciting only intended use of the encompassed probes, claim 9 fails to recite any additional structural or functional limitation to the probe per se, as recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7, and 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al, 2014 in view of Messerli et al, 2004.  Liu teaches a probe for measuring the activity of caspase-1 comprising two ﬂuorescent proteins, enhanced cyan ﬂuorescent protein (ECFP) at the N-terminus and the quencher Venus linked to the C-terminal amino acid of the sequence YVAD, which is a caspase-1 cleavage site (p975¶4; Figure 1A).  Messerli further teaches use of said probe to detect inflammation (Figure 1B).  
Liu does not teach use of the peptide set forth by SEQ ID NO:  1 herein (GWEHDGK) as the caspase-1 cleavage site.   Messerli teaches use of GWEHDGK as a caspase-1 substrate (p96 ¶6).  Messerli also teaches that the majority of primary prostate cancer specimens (80%) have downregulation of caspase-1 expression providing evidence of utility as a marker.   It would have been obvious to a person of ordinary skill in the art to combine the teachings of Liu .
Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Liu et al, 2014 and Messerli et al, 2004 in view of Anani et al, 2016.  The combination of Liu and Messerli is described above.   Said combination does not teach using the fluorophore Cy5.5 and the quencher BHQ3.  However, the use of said fluorophore and quencher was well known in the art.  For example, Anani teaches the FRET construct Cy5.5-GPLGVAGL-BHQ3, which is a substrate for matrix metalloproteinases (MMP) (p2017 ¶1).  It would have been obvious to a person of ordinary skill in the art to modify the probe obvious over the combination of Liu and Messerli to make a probe for measuring the activity of caspase-1 comprising Cy5.5 and BHQ3 connected by the peptide GWEHDGK.  Motivation to do so is provided by the desire to use the probe for FRET analysis of caspase-1 activity.  The expectation of success is high, as Liu teaches such a probe comprising a different caspase-1 cleavage site, Messerli teaches that GWEHDGK is a caspase-1 substrate, and, Anani teaches use of Cy5.5 and BHQ3 as fluorophore and quencher, respectively, for measuring protease activity which was well known in the art.  In addition, the making and using of FRET constructs for detecting protease activity was also well known in the art.  Therefore, claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Liu et al, 2014 .
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claim 9 is rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  Claim 9 recites utility for the encompassed probes in the diagnosis of one or more of squamous cell carcinoma, uterine cancer, cervical cancer, prostate cancer, head and neck cancer, pancreatic cancer, brain tumor, breast cancer, liver cancer, skin cancer, esophageal cancer, testicular cancer, kidney cancer, colon cancer, rectal cancer, stomach cancer, kidney cancer, bladder cancer, ovarian cancer, bile duct cancer, gallbladder cancer, dementia, stroke, osteoarthritis and rheumatoid arthritis.  As explained above, under 35 USC 103, Messerli teaches that the majority of primary prostate cancer specimens (80%) have downregulation of caspase-1 expression.  Based thereon, the skilled artisan would believe that, more likely than not, the probes obvious over the combination of Liu and Messerli and the combination of Liu, Messerli, and Anani have utility in the diagnosis of prostate cancer.  However, the specification does not reasonably provide enablement for diagnosis of squamous cell carcinoma, uterine cancer, cervical cancer, head and neck cancer, pancreatic cancer, brain tumor, breast cancer, liver cancer, skin cancer, esophageal cancer, testicular cancer, kidney cancer, colon cancer, rectal cancer, stomach cancer, kidney cancer, bladder cancer, ovarian cancer, bile duct cancer, gallbladder cancer, dementia, stroke, osteoarthritis and rheumatoid arthritis.  The specification 
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claim 9 is so broad as to encompass utility for the encompassed probes in the diagnosis of one or more of squamous cell carcinoma, uterine cancer, cervical cancer, prostate cancer, head and neck cancer, pancreatic cancer, brain tumor, breast cancer, liver cancer, skin cancer, esophageal cancer, testicular cancer, kidney cancer, colon cancer, rectal cancer, stomach cancer, kidney cancer, bladder cancer, ovarian cancer, bile duct cancer, gallbladder cancer, dementia, stroke, osteoarthritis and rheumatoid arthritis.   
The scope of this claim is not commensurate with the enablement provided by the disclosure and the prior art with regard to the extremely large number of utilities broadly encompassed by the claim.  The specific reagents and steps used for any method determine the method’s success.  Predictability of which probes have utility in the recited diagnoses requires a knowledge of, and guidance with regard to the role of caspase-1 activity in the recited conditions and how (steps and additional reagents) any encompassed probes can be so used.  In the instant case, predictability of which probes, additional reagents, and steps and can be 
While some methods for testing the ability of caspase-1 activity to be useful in the diagnosis of diseases were known, it is not routine in the art to screen multiple methods for determining the utility of the encompassed probes in diagnosing squamous cell carcinoma, uterine cancer, cervical cancer, head and neck cancer, pancreatic cancer, brain tumor, breast cancer, liver cancer, skin cancer, esophageal cancer, testicular cancer, kidney cancer, colon cancer, rectal cancer, stomach cancer, kidney cancer, bladder cancer, ovarian cancer, bile duct cancer, gallbladder cancer, dementia, stroke, osteoarthritis and rheumatoid arthritis.  Furthermore, the probes, steps, and additional reagents to be used with a reasonable expectation of success in obtaining the desired diagnoses are limited and remained unpredictable.  In addition, one skilled in the art would expect any tolerance to modification of a successful method for diagnosing any specific disease to diminish with each further and additional modification of probes, steps, and additional reagents used.
The specification does not support the broad scope of claim 9, which encompasses all FRET probes which detect capspase-1 activity and having utility for diagnosing all of squamous cell carcinoma, uterine cancer, cervical cancer, head and neck cancer, pancreatic cancer, brain tumor, breast cancer, liver cancer, skin cancer, esophageal cancer, testicular cancer, kidney cancer, colon cancer, rectal cancer, stomach cancer, kidney cancer, bladder cancer, ovarian cancer, bile duct cancer, gallbladder cancer, dementia, stroke, osteoarthritis and rheumatoid arthritis.  The specification does not support the broad scope of claim 9 because the specification does not establish: (A) that the encompassed probes can be used for diagnosis of any of the recited diseases; (B) how any successful probe and method of using may, or may not, be modified and retain the desired diagnosis; (C) a rational and predictable scheme for 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use any FREST probe that is a substrate for caspase-1 and has utility in diagnosing squamous cell carcinoma, uterine cancer, cervical cancer, head and neck cancer, pancreatic cancer, brain tumor, breast cancer, liver cancer, skin cancer, esophageal cancer, testicular cancer, kidney cancer, colon cancer, rectal cancer, stomach cancer, kidney cancer, bladder cancer, ovarian cancer, bile duct cancer, gallbladder cancer, dementia, stroke, osteoarthritis, and/or rheumatoid arthritis.
Written Description
Claim 9 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite that the encompassed caspase-1 activity probes have utility in the diagnosis of one or more of squamous cell carcinoma, uterine cancer, cervical cancer, prostate cancer, head and neck cancer, pancreatic cancer, brain tumor, breast cancer, liver cancer, skin cancer, esophageal cancer, testicular cancer, kidney cancer, colon cancer, rectal cancer, stomach cancer, kidney cancer, bladder cancer, ovarian cancer, bile duct cancer, gallbladder cancer, dementia, stroke, osteoarthritis and rheumatoid arthritis.  This represents diagnosis of a large genus of diseases.  The prior art provides evidence for diagnosis of prostate cancer by detecting caspase-1 activity and, thus, the skilled artisan would recognize possession of that utility.  However, the specification fails to describe any other representative 
Consequently, there is no evidence that any other representative species of this genus of probes having the desired utilities were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a single species of the claimed genus is disclosed and no correlation between structure, steps, and desired utility is provided, the claims fail to satisfy the written description requirement.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”


/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The potential use for the probes of claims 10 and 11 do not alter the structural or functional properties of the probe per se.